department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc ita b04 plr-121255-15 date date internal_revenue_service number release date index number --------------------- ------------------------------------ -------------------------------- ------------------------------------------------ -------------------------- ----------------------------------------- -------------------------------- legend taxpayer -------------------------------- dear ---------------- this ruling is in reference to taxpayer’s form_1128 application to adopt change or retain a tax_year requesting permission to change its accounting_period from a taxable_year ending june to a taxable_year ending december effective date taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations taxpayer a domestic_corporation is currently on a taxable_year ending june consistent with its majority owner taxpayer proposes changing its taxable_year to end december for a better matching of its annual revenue and expenses however taxpayer’s final_decision to change its tax_year end had not been made by the due_date of the short_period ending december year owing to the newness of the entity and certain administrative details and approvals from its shareholders thus taxpayer filed the form_1128 after the due_date of the return for the short_period including extensions further taxpayer did not file its federal_income_tax return for the short_period by the due_date of the return nor did taxpayer request an extension of time to file its return for the short_period accordingly taxpayer is requesting relief taxpayer’s relief was filed within days of the original return_due_date and before the failure to make the regulatory election was discovered by the service taxpayer also states that if it had timely filed its form_1128 it would have qualified to effectuate the change in accounting_period under the automatic consent procedures of revproc_2006_45 2006_2_cb_851 plr-121255-15 sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner’s consent to a change in annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner revproc_2006_45 provides the exclusive procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code and sec_1_442-1 of the regulations section a of revproc_2006_45 provides that the form_1128 must be filed no earlier than the day following the end of the first effective year and no later than the due_date including extensions for filing the federal_income_tax return for the first effective year sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 request for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer’s late filed form_1128 requesting permission to change from a tax_year ending june to a tax_year ending december effective date will be deemed timely filed if it is filed with the appropriate internal_revenue_service office within days of the date of this letter because a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we return your application so that you may forward it along with a copy of this letter to the director any further communication regarding this matter should be directed to the service_center this ruling is based upon the facts representations and affidavits that were submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only this ruling expresses no opinion as to whether taxpayer is permitted under the code and the applicable regulations to change to the tax_year it requested in its form_1128 or whether taxpayer can make the change under revproc_2006_45 plr-121255-15 a copy of this letter_ruling must be attached to the taxpayer’s income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting enclosure copy of this letter for sec_6110 purposes cc
